Citation Nr: 0732779	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetic 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial compensable rating for diabetic 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 until June 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

With respect to the veteran's request for a hearing noted on 
his January 2006 substantive appeal, the Board observes that 
he was scheduled for a Travel Board hearing in June 2007.  A 
note in the claims folder reflects that the veteran would not 
be able to attend this hearing.  A letter to the veteran, 
dated in June 2007, notified him that his Board hearing was 
rescheduled for August 14, 2007.  The record further reflects 
that the veteran did not appear for the August 2007 hearing.  
The veteran did not ask to have the hearing rescheduled.  
Therefore, the Board hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The veteran's right lower extremity diabetic peripheral 
neuropathy is manifested by pain and weakness, and is 
productive of no more than mild incomplete paralysis.

2.  The veteran's left lower extremity diabetic peripheral 
neuropathy is manifested by pain and weakness, and is 
productive of no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 
8527 (2007).

2.  The criteria for an initial evaluation of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 
8527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In this case, the veteran is appealing the initial rating 
assignments as to his right and left lower extremity diabetic 
peripheral neuropathy.  In this regard, because the April 
2005 rating decision granted the veteran's claims of 
entitlement to service connection, such claims are now 
substantiated.  His filing of a notice of disagreement as to 
the April 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The December 2005 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the neurological disabilities at issue (38 C.F.R. 
§ 4.124a, DC 8520), and included a description of the rating 
formulas for all possible schedular ratings under this 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 
noncompensable evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of 


what was necessary to achieve a higher rating for the 
service-connected disabilities at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

The veteran is appealing the initial disability evaluation 
assigned following the grant of service connection for right 
and left lower extremity diabetic peripheral neuropathy 
associated with diabetes mellitus, type II.  The April 2005 
rating decision established a noncompensable rating for these 
neurological disabilities, effective December 29, 2004.  The 
RO utilized Diagnostic Code 8099-8720 for rating the 
veteran's neurological disabilities.  The Board also notes 
that the veteran is service-connected for diabetes mellitus, 
type II, rated as 20 percent disabling, also effective 
December 29, 2004.  In this appeal, the veteran contends that 
his service-connected right and left lower extremity 
peripheral neuropathy disabilities deserve higher evaluations 
because their current assessment does not accurately portray 
the state of these disabilities.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2007).  Under 38 C.F.R. § 4.124, 
neuralgia (characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve) is 
to be rated with a maximum equal to moderate incomplete 
paralysis.  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating.  Moderate incomplete paralysis 
of the sciatic nerve warrants a 20 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

The veteran underwent a VA examination (QTC) in April 2005.  
Physical examination of the veteran's extremities revealed no 
atrophic skin changes, ulceration, gangrene, ischemic limb 
pain or persistent coldness.  Examination of the veteran's 
right and left peripheral pulses revealed femoral pulse of 
2+, popliteal pulse of 2+, dorsalis pedis pulse of 2+, and 
anterior tibial pulse of 2+.  The peripheral nerve 
examination was within normal limits.  The motor function and 
sensory function of his lower extremities were within normal 
limits.  The right and left lower extremity reflexes revealed 
knee jerks of 1+ and ankle jerks of 1+.  The diagnosis was 
early neuropathy secondary to diabetes mellitus.  The 
examiner stated that the neurological condition results in 
neuralgia.  Numbness of the feet was noted as a subjective 
factor.  No objective factors were noted.

The veteran had an EMG (electromyography) consultation in 
April 2005 to further address his complains of numbness and 
aching pain in his feet and lower legs.  It was noted that 
the veteran had some weakness in both knees and that his 
symptoms had been present for about 10 years.  No back or leg 
surgery was reported.  After performing nerve conduction 
studies, the examiner's impression was no electrodiagnostic 
evidence of peripheral neuropathy in large nerve trunks of 
both legs.  The examiner stated that the veteran's symptoms 
were consistent with small fiber neuropathy without further 
elaboration.

Additional evidence of record includes October 2004 and 
October 2005 examinations of the veteran.  Specifically, 
neurological examination of the veteran revealed no focal 
deficits and reflexes of 2+ bilaterally in the lower 
extremities, respectively.  The Board also notes a November 
2005 outpatient treatment record noting the veteran's 
complaints of pain in his knees and lower legs.  The pain was 
described as a chronic burning pain that becomes worse with 
walking.  The veteran reported taking over-the-counter pain 
medication for these symptoms.  The Board further notes the 
veteran's complaints at a January 2006 VA psychiatric 
examination of problems with both legs, to include aching and 
tingling from the knees down.  The record also contains two 
letters from W.R.R., M.D., dated in February 2005 and August 
2005.  In these letters, Dr. W.R. noted the veteran's on-
going leg pain due to his diabetic neuropathy.  It was also 
stated that the veteran has trouble controlling all of his 
symptoms related to his central nervous system.

Based on the above referenced medical findings and resolving 
any doubt in favor of the veteran, the Board concludes that 
the neurological manifestations of the veteran's right and 
left lower extremity peripheral diabetic neuropathy 
disabilities are each most nearly approximated by a 10 
percent evaluation, which is warranted for mild, incomplete 
paralysis (neuralgia) of the sciatic nerve.  As noted above, 
clinical evaluation of the lower extremities have revealed no 
worse than 2+ reflexes.  Even on a 0 - 4+ scale, this 
represents retention of at least 50 percent of normal 
reflexes.  Moreover, while the veteran has complained of 
bilateral leg pain, he requires no more than over-the-counter 
medication for relief.  Further, on VA fee-basis examination 
in April 2005, physical examination revealed no atrophic skin 
changes, ischemic limb pain or persistent coldness.  In view 
of the foregoing, the Board finds that a higher evaluation is 
not warranted at this time under Diagnostic Code 8527 as the 
evidence does not establish that the veteran's symptomatology 
reflects moderate incomplete paralysis.  The Board has 
considered staged ratings, but finds that they are not 
warranted as the evidence reveals the veteran's complaints 
and symptoms have been constant throughout the rating period 
on appeal.  Fenderson, 12 Vet. App. at 126.  In reaching the 
above determination, the benefit of the doubt rule has been 
applied where appropriate.

The Board has also considered alternative diagnostic codes 
for the peripheral nerves of the lower extremities.  As the 
schedular rating criteria for a 20 percent evaluation for 
moderate, incomplete paralysis of several of the alternative 
peripheral nerves are the same as under Diagnostic Code 8520, 
the Board, for reasons already discussed, also finds that 
ratings in excess of 10 percent are not warranted for the 
disabilities at issue.

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial 10 percent evaluation for diabetic 
peripheral neuropathy of the right lower extremity is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.

Entitlement to an initial 10 percent evaluation for diabetic 
peripheral neuropathy of the left lower extremity is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


